254 F.2d 816
COMMONWEALTH OF PENNSYLVANIA ex rel. James H. WOODSv.Angelo C. CAVELL, Warden, Western State Penitentiary,Pittsburgh, Penna., Appellant.
No. 12517.
United States Court of Appeals Third Circuit.
Argued May 9, 1958.Decided May 20, 1958.

Appeal from the United States District Court for the Western District of Pennsylvania; John W. McIlvaine, Judge.
William Claney Smith, Pittsburgh, Pa.  (Edward C. Boyle, Dist. Atty., Pittsburgh, Pa., on the brief), for appellant.
Robert F. Patton and John G. Buchanan, Pittsburgh, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the granting of a writ of habeas corpus by a judge of the United States District Court for the Western District of Pennsylvania, 1957, 157 F. Supp. 272.  It has been thoroughly presented to us as it was to him.  We agree with the conclusion reached by Judge McIlvaine in the district court and for the reasons he gave for that conclusion.


2
The judgment of the district court will be affirmed for the reasons given by the court below.